EXHIBIT 10.2

 

WAIVER AND FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

 

This Waiver and First Amendment to Stock Purchase Agreement (this “Amendment”)
dated as of March 17, 2011, is by and between Granite City Food & Brewery Ltd.,
a Minnesota corporation (the “Company”), and Concept Development Partners LLC, a
Delaware limited liability company (the “Buyer”).

 

RECITALS

 

WHEREAS, the Company and Buyer are parties to a Stock Purchase Agreement dated
February 8, 2011 (the “Original Agreement”); and

 

WHEREAS, the Company and Buyer desire to amend the terms of the Original
Agreement and to provide for a waiver of certain actions of the Company as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises made in
this Amendment, and in consideration of the representations, warranties, and
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, each of the parties
hereby agrees as follows intending to be legally bound:

 

1.     Defined Terms.  Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in the Original Agreement.

 

2.     Amendment.  The parties hereto agree to the following amendment to the
Original Agreement:

 

Exhibit A to the Original Agreement is hereby amended in its entirety by
replacing it with Exhibit A attached hereto.

 

3.     Waiver.  Section 5.1 of the Original Agreement provides that the Company
shall not take certain actions prior to the Closing without the prior written
consent of the Buyer. The Buyer hereby consents to the actions taken or to be
taken by the Company prior to the Closing as set forth in Schedule A attached
hereto.

 

4.     Original Agreement Continues.  Other than as amended by this Amendment,
the Original Agreement shall continue in full force and effect.

 

5.     Miscellaneous.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party.
This Amendment, once executed by a party, may be delivered to the other party
hereto by facsimile or other electronic transmission of a copy of this Amendment
bearing the signature of the party so delivering this Amendment. This Amendment
shall be enforced, governed by and construed in accordance with the laws of the
State of Minnesota applicable to agreements made and to be performed entirely
within such state, without regard to the principles of conflict of laws.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

By:

/s/ JAMES G. GILBERTSON

 

Name:

James G. Gilbertson

 

Title:

CFO

 

 

 

 

 

 

 

CONCEPT DEVELOPMENT PARTNERS LLC

 

 

 

By:

/s/ FOUAD BASHOUR

 

Name:

Fouad Bashour

 

Title:

Manager

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

WAIVERS

 

1.     The Company intends to execute, deliver and perform Amendment No. 8 to
Bridge Loan Agreement, by and among the Company, Granite City Restaurant
Operations, Inc., Harmony Equity Income Fund, L.L.C. (“HEIFLLC”) and Harmony
Equity Income Fund II, L.L.C. (together with HEIFLLC, the “Harmony Funds”),
pursuant to which the Harmony Funds agree to (1) a deferral until June 30, 2011
of all payments of principal and interest under the notes due to them (the
“Notes”) and (2) an amendment to the conversion provisions of the Notes to
provide that the holder of the Notes shall have the right until December 1, 2011
to convert any or all of the outstanding principal balance of the Notes,
together with accrued and unpaid interest thereon, into shares of Common Stock
at a conversion price equal to $3.00, up to a maximum of 215,656 shares of
Common Stock to be issued by the Company.

 

2.     The Company intends to issue to its independent directors options to
purchase a maximum aggregate of 62,500 shares of Common Stock, which options
shall be issued on terms substantially similar to prior options granted to the
members of the Company’s Board of Directors.

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

GRANITE CITY FOOD & BREWERY LTD.

 

CERTIFICATE OF DESIGNATION OF RIGHTS AND PREFERENCES

 

OF

 

SERIES A CONVERTIBLE PREFERRED STOCK

 

Granite City Food & Brewery Ltd., a Minnesota corporation (the “Corporation”),
does hereby certify that pursuant to authority vested in it by the provisions of
the Articles of Incorporation, as amended, of the Corporation, the Board of
Directors of the Corporation by action in writing by the Board of Directors
taken pursuant to Section 302A.239 of the Minnesota Business Corporation Act,
did adopt the following resolution authorizing the creation and issuance of a
series of preferred stock designated as Series A Convertible Preferred Stock:

 

RESOLVED that, pursuant to authority expressly granted to the Board of Directors
of the Corporation by the provisions of the Articles of Incorporation of the
Corporation, the Board of Directors of the Corporation hereby creates and
authorizes the issuance of a series of shares of preferred stock of the
Corporation and hereby fixes, in addition to the relative rights, voting power,
preferences and restrictions stated in the Articles of Incorporation of the
Corporation, the following designation and number of shares of such preferred
stock of the Corporation and the following voting, dividend rate, liquidation
preference, conversion and other rights, preferences and restrictions with
respect to such shares of preferred stock of the Corporation:

 

1.     Designation of Series of Preferred Stock.

 

Of the 10,000,000 shares of preferred stock which the Corporation is authorized
to issue pursuant to its Articles of Incorporation, 3,000,000 of such shares are
designated as shares of Series A Convertible Preferred Stock of the Corporation,
par value $.01 per share (“Series A Preferred”). Shares of Series A Preferred
shall have a stated value of $3.00 per share (the “Stated Value”). Such shares
of Series A Preferred, together with the 90,000,000 shares of authorized common
stock of the Corporation, the remaining balance of the undesignated shares of
preferred stock of the Corporation and any other common stock or preferred stock
that may hereafter be authorized in or pursuant to the Articles of Incorporation
of the Corporation, are sometimes hereinafter collectively referred to as the
“capital stock.”

 

2.     Voting Privileges.

 

(a) General.  Each holder of Series A Preferred shall have 0.77922 votes per
Series A Preferred share on all matters submitted to the shareholders. Except as
otherwise provided herein, and except as otherwise required by agreement or law,
all shares of capital stock of the Corporation shall vote as a single class on
all matters submitted to the shareholders.

 

(b) Additional Class Votes by Series A Preferred.  Without the affirmative vote
or written consent of the holders (acting together as a class) of a majority of
the shares of Series A Preferred at the time outstanding, the Corporation shall
not: (i) declare, or pay, or set apart for payment, any dividends (other than
dividends payable in stock ranking junior to Series A Preferred as to dividends
and upon liquidation, dissolution or winding-up) or make any distribution in
cash or other property on any other class or series of stock of the Corporation
ranking junior to Series A Preferred either as to dividends or upon liquidation,
dissolution or winding-up and will not redeem, purchase or otherwise acquire any
shares of any such junior class or series if at the time of making such
declaration, payment, distribution, redemption, purchase or acquisition the
Corporation shall be in default with respect to any dividend payable on, or any
obligation to retire shares of, Series A Preferred; (ii) authorize, create or
issue, or increase the authorized or issued amount, of any class or series of
stock ranking senior to Series A Preferred as to payment of dividends, as to
payment or distribution of assets upon the

 

A-1

--------------------------------------------------------------------------------


 

liquidation or dissolution of the corporation, or as to voting rights (on an
as-if-converted basis or otherwise); (iii) amend, alter or repeal (whether by
merger, consolidation or otherwise) any of the provisions of the Corporation’s
Articles of Incorporation, or of this Certificate of Designation, so as to
adversely affect the preferences, rights, privileges or powers of Series A
Preferred; (iv) acquire or agree to acquire (x) by merging or consolidating
with, or by purchasing a substantial portion of the stock, or other ownership
interests in, or substantial portion of assets of, or by any other manner, any
business or any corporation, partnership, association, joint venture, limited
liability company or other entity or division thereof or (y) any assets that
would be material, individually or in the aggregate, to the Corporation, except
purchases of supplies, equipment and inventory in the ordinary course of
business consistent with past practice; or (v) sell, lease, exchange or dispose
in any other manner, all or substantially all of the assets of the Corporation.

 

3.     Dividends.

 

(a) The holders of shares of Series A Preferred shall be entitled to receive
cumulative dividends, out of funds legally available therefor, at a rate of nine
percent (9%) per annum, before any dividend or distribution in cash or other
property on common stock or any class or series of stock of the Corporation
ranking junior to Series A Preferred as to dividends or on liquidation,
dissolution or winding-up shall be declared or paid or set apart for payment.

 

(b) Dividends on Series A Preferred shall be payable on March 31, June 30,
September 30 and December 31 of each year through December 31, 2013 (each such
date being hereinafter individually a “Dividend Payment Date”), except that if
such date is a Saturday, Sunday or legal holiday then such dividend shall be
payable on the first immediately preceding calendar day which is not a Saturday,
Sunday or legal holiday, to holders of record as they appear on the books of the
Corporation on such respective dates, not exceeding sixty (60) days preceding
such Dividend Payment Date, as may be determined by the Board of Directors in
advance of the payment of each particular dividend. Dividends in arrears may be
declared and paid at any time, without reference to any regular Dividend Payment
Date, to holders of record on such date as may be fixed by the Board of
Directors of the Corporation. Dividends declared and paid in arrears shall be
applied first to the earliest dividend period or periods for which any dividends
remain outstanding. The amount of dividends payable per share of Series A
Preferred for each dividend period shall be computed by dividing the annual rate
of 9% by four. Dividends payable on Series A Preferred for the initial dividend
period and for any other period less than a full quarterly period shall be
computed and prorated on the basis of a 360-day year of twelve 30-day months.

 

(c)  If the Corporation is unable to pay a dividend on a Dividend Payment Date,
the dividend shall be cumulative and shall accrue from and after the date of
original issuance thereof, whether or not declared by the Board of Directors.
Accrued dividends shall bear interest at a rate of ten percent (10%) per annum.

 

(d) No cash dividend may be declared on any other class or series of stock
ranking on a parity or junior with Series A Preferred as to dividends in respect
of any dividend period unless there shall also be or have been declared and paid
on Series A Preferred accrued, unpaid dividends for all quarterly periods
coinciding with or ending before such quarterly period, ratably in proportion to
the respective annual dividend rates fixed therefor.

 

(e)  Dividends on Series A Preferred shall be paid 50% in cash and 50% in shares
of fully-paid and nonassessable common stock of the Corporation, valued at the
market price per share of the common stock of the Corporation. As used in this
Section 3, the term “market price” shall mean (i) if the common stock is traded
on a securities exchange or on the NASDAQ Stock Market, the closing sale price
of the common stock on such exchange or the NASDAQ Stock Market, or if the
common stock is otherwise traded in the over-the-counter market, the closing bid
price, in each case averaged over a period of ninety (90) consecutive trading
days prior to the date as of which “market price” is

 

A-2

--------------------------------------------------------------------------------


 

being determined, (ii) if the common stock is not traded on an exchange or the
NASDAQ Stock Market, or otherwise traded in the over-the-counter market, the
higher of (A) the book value thereof as determined by any firm of independent
public accountants of recognized standing selected by the Board of Directors of
the Corporation as of the last day of any month ending within sixty (60) days
preceding the date as of which the determination is to be made, or (B) the fair
value thereof determined in good faith by the Board of Directors of the
Corporation as of a date which is within fifteen (15) days of the date as of
which the determination is to be made.

 

(f)  Any portion of a dividend that would result in issuance of a fractional
share of common stock shall be paid in cash at the dividend rate set forth in
Section 3(a).

 

4.     Liquidation Preference.

 

(a) In the event of an involuntary or voluntary liquidation or dissolution of
the Corporation at any time, the holders of shares of Series A Preferred shall
be entitled to receive out of the assets of the Corporation an amount per share
equal to the Stated Value, plus dividends unpaid and accumulated or accrued
thereon, and any interest due thereon if any. In the event of either an
involuntary or a voluntary liquidation or dissolution of the Corporation,
payment shall be made to the holders of shares of Series A Preferred in the
amounts herein fixed before any payment shall be made or any assets distributed
to the holders of the common stock or any other class of shares of the
Corporation ranking junior to Series A Preferred with respect to payment upon
dissolution or liquidation of the Corporation. If upon any liquidation or
dissolution of the Corporation, the assets available for distribution shall be
insufficient to pay the holders of all outstanding shares of Series A Preferred
and any liquidation preference on any other class or series of preferred stock
of the Corporation ranking on a parity with Series A Preferred, to which they
respectively shall be entitled, the holders of such shares of Series A Preferred
and the holders of any such other class or series of preferred stock of the
Corporation ranking on a parity with Series A Preferred shall share pro rata in
any such distribution in proportion to the full amounts to which they would
otherwise be respectively entitled.

 

(b) Nothing hereinabove set forth shall affect in any way the right of each
holder of shares of Series A Preferred to convert such shares at any time and
from time to time in accordance with Section 5 below.

 

5.     Optional Conversion Right.

 

(a) The holder of any shares of Series A Preferred may at any time prior to the
Automatic Conversion Date, as defined in Section 6(a) hereof, convert any or all
of the shares of Series A Preferred into fully paid and non-assessable shares of
common stock of the Corporation at the rate of two shares of common stock for
each share of Series A Preferred, equivalent to a conversion price of $1.50 per
share (the “Conversion Price”), subject to adjustment pursuant to Section 5(c).
Subject to the provisions of the next sentence, shares of Series A Preferred
surrendered for conversion during the period from the close of business on any
record date for the payment of dividends next preceding any Dividend Payment
Date to the opening of business on such Dividend Payment Date shall be
accompanied by payment of an amount equal to the dividend payable on such
Dividend Payment Date on the shares being surrendered for conversion. A holder
of Series A Preferred on the record date preceding a Dividend Payment Date who
(or whose transferee) converts shares of Series A Preferred on a Dividend
Payment Date, will receive the dividend payable on such Series A Preferred by
the Corporation on such Dividend Payment Date together with all accumulated but
unpaid dividends on such Series A Preferred, and the converting holder need not
include payment in the amount of such dividend upon surrender of shares of
Series A Preferred for conversion.

 

(b) In order to convert shares of Series A Preferred into shares of common stock
of the Corporation, the holder thereof shall give written notice to the
Corporation at such office that such holder elects to convert such shares and
shall surrender at the Corporation’s corporate offices the

 

A-3

--------------------------------------------------------------------------------


 

certificate or certificates therefor, duly endorsed to the Corporation or in
blank, within two business days following delivery of such notice. Shares of
Series A Preferred shall be deemed to have been converted immediately prior to
the close of business on the day of the surrender of such shares for conversion
as herein provided, and the person entitled to receive the shares of common
stock of the Corporation issuable upon such conversion shall be treated for all
purposes as the record holder of such shares of common stock at such time. As
promptly as practicable on or after the conversion date, the Corporation shall
issue and deliver or cause to be issued and delivered a certificate or
certificates for the number of shares of common stock of the Corporation
issuable upon such conversion.

 

(c)  The Conversion Price shall be subject to adjustment from time to time as
hereinafter provided. Upon each adjustment of the Conversion Price each holder
of shares of Series A Preferred shall thereafter be entitled to receive the
number of shares of common stock of the Corporation obtained by multiplying the
Conversion Price in effect immediately prior to such adjustment by the number of
shares issuable pursuant to conversion immediately prior to such adjustment and
dividing the product thereof by the Conversion Price resulting from such
adjustment.

 

(d) Except for (i) options, warrants or other rights to purchase securities
outstanding on the date of the first issuance of Series A Preferred (provided
there is no adjustment to the terms of such options, warrants or other
securities on or after the date of issuance of Series A Preferred, other than
pursuant to the Corporation’s option exchange program approved by the
compensation committee of the Board of Directors of the Corporation on
December 28, 2010); (ii) options to purchase shares of common stock and the
issuance of awards of common stock pursuant to stock option or employee stock
purchase plans adopted by the Corporation and shares of common stock issued upon
the exercise of such options granted pursuant to such plans (provided there is
no adjustment to the terms of such options, awards or other securities on or
after the date of issuance of Series A Preferred), appropriately adjusted to
reflect stock splits, combinations, stock dividends, reorganizations,
consolidations and similar changes; or (iii) common stock issued to holders of
Series A Preferred or upon conversion or in lieu of cash dividends on Series A
Preferred, if and whenever the Corporation shall issue any additional
securities, warrants or rights or any security convertible or exchangeable into
equity, securities, warrants or rights (collectively, “Convertible Securities”)
without consideration or for a consideration per share less than the Conversion
Price in effect immediately prior to the time of such issue or sale, then,
forthwith upon such issue or sale, the Conversion Price shall be adjusted to a
price determined by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of common stock outstanding
immediately prior to such issuance plus the number of shares of common stock
that the aggregate consideration received by the Corporation for such issuance
would purchase at such Conversion Price; and the denominator of which shall be
the number of shares of such additional common stock and the number of shares of
common stock outstanding prior to such issuance. For the purpose of the above
calculation, the number of shares of common stock immediately prior to such
issuance shall be calculated on a fully-diluted basis, as if all shares of
Series A Preferred had been fully converted into shares of common stock and any
outstanding warrants, options or other rights for the purchase of shares of
stock or Convertible Securities with an exercise price at or less than the then
current market value of the common stock of the Corporation had been fully
exercised as of such date. Except as provided in Section 5(g) below, no further
adjustments of the Conversion Price shall be made upon the actual issuance of
common stock or of any Convertible Securities upon the exercise of such rights
or options or upon the actual issue of such common stock upon conversion or
exchange of such Convertible Securities.

 

(e)  For purposes of this Section 5, in case any shares of common stock or
Convertible Securities or any rights or options to purchase any such common
stock or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the amount received by the
Corporation therefor, without deducting therefrom any expenses incurred or any
underwriting commissions, discounts or concessions paid or allowed by the
Corporation in connection therewith. In

 

A-4

--------------------------------------------------------------------------------


 

case any shares of common stock or Convertible Securities or any rights or
options to purchase any such common stock or Convertible Securities shall be
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Corporation shall be deemed to be
the fair value of such consideration as determined by the Board of Directors of
the Corporation, without deducting therefrom any expenses incurred or any
underwriting commissions, discounts or concessions paid or allowed by the
Corporation in connection therewith. In case any shares of common stock or
Convertible Securities or any rights or options to purchase such common stock or
Convertible Securities shall be issued in connection with any merger or
consolidation in which the Corporation is the surviving corporation, the amount
of consideration therefor shall be deemed to be the fair value as determined by
the Board of Directors of the Corporation of such portion of the assets and
business of the non-surviving corporation or corporations as such Board shall
determine to be attributable to such common stock, Convertible Securities,
rights or options, as the case may be. In the event of any consolidation or
merger of the Corporation in which the Corporation is not the surviving
corporation or in the event of any sale of all or substantially all of the
assets of the Corporation for stock or other securities of any other
corporation, the Corporation shall be deemed to have issued a number of shares
of its common stock for stock or securities of the other corporation computed on
the basis of the actual exchange ratio on which the transaction was predicated
and for a consideration equal to the fair market value on the date of such
transaction of such stock or securities of the other corporation, and if any
such calculation results in adjustment of the Conversion Price, the
determination of the number of shares of common stock issuable upon conversion
immediately prior to such merger, conversion or sale, for purposes of
Section 5(h), shall be made after giving effect to such adjustment of the
Conversion Price.

 

(f)  In case the Corporation shall at any time subdivide its outstanding shares
of common stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision shall be proportionately reduced, and
conversely, in case the outstanding shares of common stock of the Corporation
shall be combined into a smaller number of shares, the Conversion Price in
effect immediately prior to such combination shall be proportionately increased.

 

(g)  If (i) the purchase price provided for in any right or option referred to
in Section 5(d), or (ii) the additional consideration, if any, payable upon the
conversion or exchange of Convertible Securities, or (iii) the rate at which any
Convertible Securities are convertible into or exchangeable for common stock,
shall change at any time (other than under or by reason of provisions designed
to protect against dilution and other than pursuant to the Corporation’s option
exchange program approved by the compensation committee of the Board of
Directors of the Corporation on December 28, 2010), or any Convertible
Securities shall terminate, expire or cease to be outstanding without exercise
thereof, the Conversion Price then in effect hereunder shall forthwith be
increased or decreased to such Conversion Price as would have applied had the
adjustments made upon the issuance of such rights, options or Convertible
Securities been made upon the basis of (x) the issuance of the number of shares
of common stock theretofore actually delivered upon the exercise of such options
or rights or upon the conversion or exchange of such Convertible Securities, and
the total consideration received therefor, and (y) the issuance at the time of
such change of any such options, rights, or Convertible Securities then still
outstanding for the consideration, if any, received by the Corporation therefor
and to be received on the basis of such changed price; and on the expiration of
any such option or right or the termination of any such right to convert or
exchange such Convertible Securities, the Conversion Price then in effect
hereunder shall forthwith be increased to such Conversion Price as would have
been obtained had the adjustments made upon the issuance of such rights or
options or Convertible Securities been made upon the basis of the issuance of
the shares of common stock theretofore actually delivered (and the total
consideration received therefor) upon the exercise of such rights or options or
upon the conversion or exchange of such Convertible Securities. If the purchase
price provided for in any right or option referred to in Section 5(d), or the
rate at which any Convertible Securities referred to in Section 5(d) are
convertible into or exchangeable for common

 

A-5

--------------------------------------------------------------------------------


 

stock, shall decrease at any time under or by reason of provisions with respect
thereto designed to protect against dilution, then in case of the delivery of
common stock upon the exercise of any such right or option or upon conversion or
exchange of any such Convertible Securities, the Conversion Price then in effect
hereunder shall forthwith be decreased to such Conversion Price as would have
applied had the adjustments made upon the issuance of such right, option or
Convertible Securities been made upon the basis of the issuance of (and the
total consideration received for) the shares of common stock delivered as
aforesaid.

 

(h) If any capital reorganization or reclassification of the capital stock of
the Corporation, or consolidation or merger of the Corporation with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of common stock shall
be entitled to receive stock, securities or assets with respect to or in
exchange for common stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, and except as otherwise
provided herein, lawful and adequate provision shall be made whereby the holders
of Series A Preferred shall thereafter have the right to receive upon the basis
and upon the terms and conditions specified herein and in lieu of the shares of
the common stock of the Corporation immediately theretofore receivable upon the
conversion of Series A Preferred, such shares of stock, securities or assets as
may be issued or payable with respect to or in exchange for a number of
outstanding shares of such common stock equal to the number of shares of such
stock immediately theretofore receivable upon the conversion of Series A
Preferred had such reorganization, reclassification, consolidation, merger or
sale not taken place, plus all dividends unpaid and accumulated or accrued
thereon to the date of such reorganization, reclassification, consolidation,
merger or sale, and in any such case appropriate provision shall be made with
respect to the rights and interests of the holders of Series A Preferred to the
end that the provisions hereof (including without limitation provisions for
adjustments of the Conversion Price and of the number of shares receivable upon
the conversion of Series A Preferred) shall thereafter be applicable, as nearly
as may be in relation to any shares of stock, securities or assets thereafter
receivable upon the conversion of Series A Preferred. The Corporation shall not
effect any such consolidation, merger or sale, unless prior to the consummation
thereof the successor corporation (if other than the Corporation) resulting from
such consolidation or merger or the corporation purchasing such assets shall
assume by written instrument executed and mailed to the registered holders of
Series A Preferred, at the last addresses of such holders appearing on the books
of the Corporation, the obligation to deliver to such holders such shares of
stock, securities or assets as, in accordance with the foregoing provisions,
such holders may be entitled to receive.

 

(i)   Upon any adjustment of the Conversion Price, the Corporation shall give
written notice thereof, by first-class mail, postage prepaid, addressed to the
registered holders of Series A Preferred, at the addresses of such holders as
shown on the books of the Corporation, which notice shall state the Conversion
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares receivable at such price upon the conversion of Series A
Preferred, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. No adjustment to the Conversion
Price shall be required unless such adjustment would require an increase or
decrease of at least one percent (1%) in such Conversion Price; provided,
however, that any adjustments which by reason of this Section 5(i) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment; and, provided further, that adjustment shall be required
and made in accordance with the provisions of this Section 5 (other than this
Section 5(i)) not later than such time as may be required in order to preserve
the tax-free nature of a distribution to the holders of shares of common stock.
All calculations under this Section 5 shall be made to the nearest cent or to
the nearest one-hundredth of a share, as the case may be. Anything in this
Section 5 to the contrary notwithstanding, the Corporation shall be entitled to
make such increases in the Conversion Price in addition to those required by
this Section 5 as it in its discretion shall determine to be advisable in order
that any stock dividends, subdivisions of shares, distribution of rights to
purchase stock or

 

A-6

--------------------------------------------------------------------------------


 

securities, or distribution of securities convertible into or exchangeable for
stock, hereafter made by the Corporation to its stockholders shall not be
taxable.

 

(j)  In case at any time: (i) there shall be any capital reorganization, or
reclassification of the capital stock of the Corporation, or consolidation or
merger of the Corporation with, or sale of all or substantially all of its
assets to, another corporation; or (ii) there shall be a voluntary or
involuntary dissolution, liquidation or winding up of the Corporation; then, in
any one or more of said cases, the Corporation shall give written notice, by
first-class mail, postage prepaid, addressed to the registered holders of
Series A Preferred at the addresses of such holders as shown on the books of the
Corporation, of the date on which (x) the books of the Corporation shall close
or a record shall be taken for such dividend, distribution or subscription
rights, or (y) such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up shall take place, as the case may
be. Such notice shall also specify the date as of which the holders of common
stock of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their common stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, or winding up, as the
case may be. Such written notice shall be given at least twenty (20) days prior
to the action in question and not less than twenty (20) days prior to the record
date or the date on which the Corporation’s transfer books are closed in respect
thereto.

 

(k) If any event occurs as to which in the opinion of the Board of Directors of
the Corporation the other provisions of this Section 5 are not strictly
applicable or if strictly applicable would not fairly protect the rights of the
holders of Series A Preferred in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights as aforesaid.

 

(l)   As used in this Section 5 the term “common stock” shall mean and include
the Corporation’s presently authorized common stock and any additional common
stock that may be authorized by due action of the Corporation’s Board of
Directors and shareholders entitled to vote thereon.

 

(m) No fractional shares of common stock shall be issued upon conversion, but,
instead of any fraction of a share which would otherwise be issuable, the
Corporation shall pay a cash adjustment in respect of such fraction in an amount
equal to the same fraction of the market price per share of common stock as of
the close of business on the day of conversion. As used in this Section 5, the
term “market price” shall mean (i) if the common stock is traded on a securities
exchange or on the NASDAQ Stock Market, the closing sale price of the common
stock on such exchange or the NASDAQ Stock Market, or if the common stock is
otherwise traded in the over-the-counter market, the closing bid price, in each
case averaged over a period of twenty (20) consecutive trading days prior to the
date as of which “market price” is being determined, (ii) if at any time the
common stock is not traded on an exchange or the NASDAQ Stock Market, or
otherwise traded in the over-the-counter market, the higher of (A) the book
value thereof as determined by any firm of independent public accountants of
recognized standing selected by the Board of Directors of the Corporation as of
the last day of any month ending within sixty (60) days preceding the date as of
which the determination is to be made, or (B) the fair value thereof determined
in good faith by the Board of Directors of the Corporation as of a date which is
within fifteen (15) days of the date as of which the determination is to be
made.

 

(n) The Corporation covenants that it will at all times reserve and keep
available, solely for the purpose of issue upon conversion of the shares of
Series A Preferred, such number of shares of common stock as shall be issuable
upon the conversion of all such outstanding shares; provided, that nothing
contained herein shall be construed to preclude the Corporation from satisfying
its obligations

 

A-7

--------------------------------------------------------------------------------


 

in respect of the conversion of the shares by delivery of purchased shares of
common stock of the Corporation.

 

(o) The Corporation covenants that if any shares of common stock required to be
reserved for purposes of conversion of the shares of Series A Preferred require
approval of any governmental authority under any federal or state law, before
such shares may be issued upon conversion, the Corporation will cause such
shares to be duly approved.

 

(p) The Corporation covenants that all shares of common stock issued upon
conversion of the shares of Series A Preferred will upon issue be fully paid and
nonassessable and not subject to any preemptive rights.

 

6.     Automatic Conversion.

 

(a) Series A Preferred shall automatically be converted into shares of common
stock of the Corporation, without any act by the Corporation or the holders of
Series A Preferred, on the first business day on or after December 31, 2014 (the
“Automatic Conversion Date”), on which the average of the closing sale prices of
the Corporation’s common stock on the NASDAQ Capital Market (or other principal
exchange or market on which the common stock is then traded) for the trading
days within the ninety (90) calendar day period ending on the date prior to the
Automatic Conversion Date is greater than $4.00 per share, as such per share
amount may be adjusted for any share combination, split or distribution.

 

(b) Upon such automatic conversion, each holder of certificates for shares of
Series A Preferred shall immediately surrender such certificates in exchange for
appropriate stock certificates representing shares of common stock of the
Corporation. Each holder of a share of Series A Preferred so converted shall be
entitled to receive the full number of shares of common stock into which such
share of Series A Preferred held by such holder could be converted if such
holder had exercised its conversion right.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Designation
of Rights and Preferences on behalf of the Corporation as of
the               day of                             , 2011.

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

A-8

--------------------------------------------------------------------------------